DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I and II - claims 1-14 in the reply filed on 2/8/2019 was acknowledged.  Claims 15-20 were withdrawn.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7, 10, 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Admitted Prior Art (APA), figs 1-4, in view of Tao (7,514,789).
Regarding claim 1, figs 1-4, Admitted Prior Art (APA) discloses:
1. (Currently Amended) A packaged radio frequency, RF, circuit comprises: a printed circuit board, PCB, substrate 205 comprising at least one electrically conductive transmission line 225 on a top portion of the PCB substrate 205, wherein the PCB substrate 205 comprises a plurality of vias 120 passing there through coupling the top portion of the PCB substrate to a ground plane (see markup fig 2); an integrated circuit package 210 located atop the PCB substrate 205 in a vertical plane and electrically coupled to the PCB substrate via 120, a plurality of ball grid arrays, BGAs, 130 wherein a first BGA (see markup fig 2, BGA) is configured to carry at least one RF signal from the package 210 to the PCB substrate 205; wherein, in the vertical plane, a first portion (see markup fig 2) of the plurality of vias 120 are offset from an adjacent first portion (see markup fig 2) of the plurality of BGAs by a first distance, and a second portion (see markup fig 2) of the plurality of vias 120 located around a substantial portion of the first BGA are offset from a respective adjacent second portion of the plurality of BGAs 130 by a second distance; wherein a center of each via in the second portion of the 


    PNG
    media_image1.png
    404
    609
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    547
    823
    media_image2.png
    Greyscale

However, APA does not explicitly teach that the second distance is less than the first distance.  
	
In markup fig 2B and associating texts, Tao discloses:
1. (Previously Presented) A packaged radio frequency, RF, circuit comprises: a printed circuit board, PCB, substrate 220 comprising at least one electrically conductive transmission line 282b on a top portion of the PCB substrate, wherein the PCB substrate 220 comprises a plurality of vias (281b and unlabeled vias in the markup fig 2b) passing there through coupling the top portion of the PCB substrate to a ground plane (GND); an integrated circuit package 210 located atop the PCB substrate in a vertical plane and electrically coupled to the PCB substrate220 via a plurality of ball grid arrays, BGAs, (balls 289 form BGA) wherein a first BGA is configured to carry at least one RF signal (the signal from the EMI cavity (col 5, lines 1-3) is equivalent to a radio frequency signal) from the package to the PCB substrate; wherein, in the vertical plane, the markup figure 2b shows a first portion of the plurality of vias are offset from an adjacent first portion of the plurality of BGAs by a first distance, and a second portion of the plurality of vias located around a substantial portion of the first BGA are offset from a respective nd distance is less than the first distance as shown in the markup figure.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of APA and Tao to teachings of the second distance being less than the first distance, because it is desirous in the art to achieve the predictable result of improving the routing between the vias of the PCB substrate and the BGA.  

Note, when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007); KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 


    PNG
    media_image3.png
    473
    711
    media_image3.png
    Greyscale


Regarding claim 2, APA’s figures 1-4, as taught by Tao’s markup fig 2B and associating texts, APA discloses:
2. (Previously Presented) The packaged RF circuit of Claim 1 wherein the second portion of the plurality of vias (unlabeled vias in PCB substrate 220) (120; APA)  and respective adjacent second portion of the plurality of BGAs (130, APA) being located around a substantial portion of the first BGA are configured to provide an electromagnetic field cavity (col 5, lines 1-3) around the first BGA 210.  

Regarding claim 3 , APA’s figures 1-4, as taught by Tao’s markup fig 2B and associating texts, APA discloses:
3. (Previously Presented) The packaged RF circuit of Claim 2 wherein the second portion of the plurality of vias (120; APA) and respective adjacent second portion of the plurality of BGAs (130; APA) being located around a substantial portion (A substantial portion is broadly recited) of the first BGA are configured to provide an electromagnetic field cavity (col 5, lines 1-3) around the first BGA that provides a particular resonant frequency (specification, page 2, lines 15-21; APA).  

4. (Currently Amended) The packaged RF circuit of Claim 3 wherein the second portion of the plurality of vias (120; APA) and respective adjacent second portion of the plurality of BGAs (130; APA) being located around a substantial portion of the first BGA (130; APA) are configured to provide an electromagnetic field cavity (spec, page 2, lines 15-21) around the first BGA (130; APA) that provides a resonant frequency that imparts a low the low insertion loss (SPEC., PAGE 2, LINES 15-21) at the frequency of the at least one RF signal being transferred from the package to the PCB substrate 205 via the first BGA (130; APA).

Regarding claim 5, APA’s figures 1-4, as taught by Tao’s markup fig 2B and associating texts, APA discloses the invention substantially as claimed, except:
5. (Previously Presented) The packaged RF circuit of Claim 1 wherein the first distance is in the range of 0.12mm to 0.13mm and the second distance is in a range of 0.105mm to 0.115mm, each position of each via in the U-shape allowing for a band stop frequency response over 120 GHz.  

However, the structure of APA and Tao has a general dimension. Accordingly, it would have been obvious to one of ordinary skill in the art to use the teaching of APA and Tao in the range as claimed for the first distance and the second distance, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In addition, an artisan would have been motivated to construct the via’s position in the U-shape to obtain a band stop frequency response over 120GHz because it is not inventive to discover the 
See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	
Applicant merely cites the gaps (the first distance and the second distance’s ranges) being result-effective variable, but it is not one leading to an unexpected result.  
Regarding claim 6, APA’s figures 1-4, as taught by Tao’s markup fig 2B and associating texts, APA discloses:
6. (Previously Presented) The packaged RF circuit of Claim 1 wherein at least one via (unlabeled vias of markup fig 2b) (120; APA) of the second portion of the plurality of vias (120; APA) has replaced at least one BGA 210 (130; APA) from a regular BGA formation.  

Regarding claim 7, APA’s figures 1-4, as taught by Tao’s markup fig 2B and associating texts, APA discloses:


Regarding claim 10, APA’s figures 1-4, as taught by Tao’s markup fig 2B and associating texts, APA discloses:
10. (Previously Presented) The packaged RF circuit of Claim 1 wherein the packaged RF circuit 250 is one of a packaged RF front-end circuit or a packaged RF input-output circuit and the at least one RF signal is at a radar communication frequency. 

Regarding claim 12, figs 1-4, Admitted Prior Art (APA) discloses:
12. (Currently Amended) A packaged radio frequency, RF, circuit comprises: a printed circuit board, PCB, substrate 205 comprising at least one electrically conductive transmission line 225 on a top portion of the PCB substrate 205, wherein the PCB substrate 205 comprises a plurality of vias 120 passing there through coupling the top portion of the PCB substrate to a ground plane (see markup fig 2); an integrated circuit package 210 located atop the PCB substrate 205 in a vertical plane and electrically coupled to the PCB substrate via 120, a plurality of ball grid arrays, BGAs, 130 wherein a first BGA (see markup fig 2, BGA) is configured to carry at least one RF signal from the package 210 to the PCB substrate 205; wherein, in the vertical plane, a first portion (see markup fig 2) of the plurality of vias 120 are offset from an adjacent first portion (see markup fig 2) of the plurality of BGAs by a first distance, and a second portion (see markup fig 2) of the plurality of vias 120 located around a substantial portion of the first BGA are offset from a respective adjacent second portion of the plurality of BGAs 130 


    PNG
    media_image1.png
    404
    609
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    547
    823
    media_image2.png
    Greyscale


In fig 2B, Tao discloses:
12. (Previously Presented) A packaged radio frequency, RF, circuit comprises: a printed circuit board, PCB, substrate 220 comprising at least one electrically conductive transmission line 282b on a top portion of the PCB substrate, wherein the PCB substrate 220 comprises a plurality of vias (281b and unlabeled vias in the markup fig 2b) passing there through coupling the top portion of the PCB substrate to a ground plane (GND); an integrated circuit package 210 located atop the PCB substrate in a vertical plane and electrically coupled to the PCB substrate220 via a plurality of ball grid arrays, BGAs, (balls 289 form BGA) wherein a first BGA is configured to carry at least one RF signal (the signal from the EMI cavity (col 5, lines 1-3) is equivalent to a radio frequency signal) from the package to the PCB substrate; wherein, in the vertical plane, the markup figure 2b shows a first portion of the plurality of vias are offset from an adjacent first portion of the plurality of BGAs by a first distance, and a second portion of the plurality of vias located around a substantial portion of the first BGA are offset from a respective adjacent second portion of the plurality of BGAs by a second distance.


    PNG
    media_image3.png
    473
    711
    media_image3.png
    Greyscale


However, APA does not explicitly teach that the second distance is less than the first distance and each position of each via in the U-shape allowing for a band stop frequency response over 120 GHz.  

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of APA and Tao to teachings of the second distance being less than the first distance, because it is desirous in the art to achieve the predictable result of improving the routing between the vias of the PCB substrate and the BGA.  In addition, an artisan would have been motivated to construct the via’s position in the U-shape to obtain a band stop frequency response over 120GHz because it is not inventive to discover the optimum or workable range by routine 

Note, when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007); KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 
Regarding claim 13, APA’s figures 1-4, as taught by Tao’s markup fig 2B and associating texts, APA discloses:
13. (Previously Presented) The RF unit of Claim 12 wherein the PCB substrate 220 is configured for a packaged RF circuit.  

Regarding claim 14, APA’s figures 1-4, as taught by Tao’s markup fig 2B and associating texts, APA discloses:
14. (Previously Presented) The RF unit of Claim 12 wherein the integrated circuit package 250 is configured for a packaged RF circuit.  

Claims 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over APA and Tao in view of Murugan (2015/0364816)
APA and Tao discloses the limitation of the present invention substantially as claimed.  However, APA and Tao does not explicitly teach:
8. (Previously Presented) The packaged RF circuit of Claim 7 wherein the width of at least one layer of the multi-layer PCB substrate is configured to provide a particular resonant frequency thereby reducing an insertion loss of the package-transferred at least one RF signal.

Murugan discloses device having a die 106, an antenna 152 connecting to the pad 154, a resonant circuit ([0014]) and a radar communication frequency range of 76-81GHz ([0014]).  
The present invention and the prior art are in the same field of endeavor, namely semiconductor packaging device.  
As to claim 8, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of APA and Tao to teachings a resonant circuit to reduce signal attenuation as taught by Murugan because it is desirous in the art to achieve the predictable result of improving signal insertion-loss.
Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or 
As to claim 9, as taught by Murugan, APA and Tao disclose the multi-layer PCB substrate 173 (fig 4) (205; APA) comprises a proximity-coupled transmission line antenna 152 (fig 4) to radiate the package- transferred at least one RF signal for reducing the insertion signal loss (spec., page 2, lines 15-21; APA) in the package because it is desirous in the art to achieve the predictable result.
As to claim 11, APA and Tao as modified by Murugan disclose:


Response to Arguments
Applicant’s arguments filed on 02/12/2021 with respect to the pending claims 1-14 have been considered but they are not persuasive.
In the remarks, applicant alleges that the newly amended portions for claims 1 and 12 overcome the cited references.
However, the examiner respectfully disagrees with applicant’s allegation.  
As mark-up figure 1 showed, APA discloses a U-shape where the second portion of the plurality of vias 120 located around the substantial portion of the first BGA 130 and the respective adjacent second portion of the plurality of BGAs form a U-shape (see fig 1 markup hereinafter) where the vias are noncontiguous and are interleaved with the BGAs.  Therefore, applicant has not yet overcome the cited prior art. 

    PNG
    media_image1.png
    404
    609
    media_image1.png
    Greyscale


    PNG
    media_image4.png
    428
    446
    media_image4.png
    Greyscale

It is noted that the present invention’s U-shape is not precisely center-to-center via-BGA connection as seen from figure 6.  

Conclusion
Pertinent prior art: Lee (2013/0292804) discloses a BGA device.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813